Citation Nr: 0509304	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-14 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for schizophrenia has been received.  

2.  Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D.H. 


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1971, and from May 1976 to January 1977.  

In a September 2002 decision, the Board denied the veteran's 
petition to reopen his claims for service-connection for 
schizophrenia and for PTSD.  The veteran did not appeal the 
Board's decision.  In February 2003, the veteran sought to 
reopen his claims.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of an April 2003 rating decision in 
which the RO denied the veteran's petition to reopen his 
claims for service connection for schizophrenia and for PTSD.  
The veteran filed a notice of disagreement (NOD) later in 
April 2003, and the RO issued a statement of the case (SOC) 
in June 2003.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) later in 
June 2003.  

In October 2003, the veteran and D.H. testified during a 
hearing before RO personnel; a transcript of that hearing is 
of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
each request to reopen has been accomplished.  

2.  In a September 2002 decision, the Board denied the 
veteran's petition to reopen his claims for service 
connection for schizophrenia and for PTSD.  

3.  The additional evidence associated with the claims file 
since the September 2002 Board denial does not, by itself or 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate either claim for 
VA disability benefits, nor does it raise a reasonable 
possibility of changing the outcome of the decision as to 
either claim.  


CONCLUSIONS OF LAW

1.  The September 2002 Board denial of service connection for 
schizophrenia and for PTSD is final.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1100 (2004).  

2.  Since the Board's September 2002 denial, the requirements 
for reopening the veteran's claims for service connection for 
schizophrenia and for PTSD have not been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  
Because, as explained in more detail below, the veteran has 
not presented new and material evidence to reopen his claims 
for service connection for schizophrenia and PTSD, it does 
not appear that the duty to assist provisions of the Act are 
applicable in the instant appeal.  

That notwithstanding, the Board has determined that all 
notification and development action needed to render a fair 
decision on the veteran's petition to reopen his claims has 
been accomplished.  

Through a March 2003 notice letter, the June 2003 SOC, as 
well as a March 2004 supplemental SOC (SSOC), the RO notified 
the veteran of the legal criteria governing his claims, the 
evidence that had been considered in connection with his 
appeal, and the bases for the denial of his claims.  After 
each, the veteran was afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been afforded ample opportunity 
to submit such information and evidence.  

The Board points out that, prior to the August 2004 
certification of the veteran's appeal to the Board, the RO 
received a letter from Karen Ballou, M.D., of Riverstone 
Counseling and Personal Development.  The letter, dated in 
June 2003, was date stamped as having been received by the RO 
in July 2003.  In the letter, Dr. Ballou noted the veteran's 
treatment history beginning in 1976 as well as documented his 
reported behavior and symptoms associated with his diagnosed 
paranoid schizophrenia.  A review of the claims file reflects 
that the RO has not considered Dr. Ballou's letter.  However, 
as this evidence is duplicative of evidence already 
considered by the RO, through treatment records associated 
with the claims file, a remand to the RO for issuance of an 
SSOC in this instance is not warranted.  See 38 C.F.R. 
§ 19.31 (2004).  

The Board also finds that the March 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO obtain and consider evidence.  

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims held that proper VCAA notice should notify 
the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to this claim(s).  As indicated above, the first 
three content of notice requirements are met in this case, 
and the fourth requirement has essentially been met.  While 
the RO has not explicitly requested that the veteran provide 
evidence in his possession that pertains to his claims, the 
Board points out that the very nature of the veteran's 
claims, i.e., petitions to reopen, turn on his submitting new 
and material evidence.  The Board finds that through 
correspondence with the veteran-in particular, the SOC, 
SSOC, and March 2003 notice letter-the veteran was advised 
of the need to submit new and material evidence.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the rating action on appeal.  However, the 
Board finds that the lack of full, pre-adjudication notice in 
this case does not, in any way, prejudice the veteran.  

As indicated above, the June 2003 SOC as well as the March 
2004 SSOC notified the veteran what was needed to 
substantiate his claim and also identified the evidence that 
had been considered with respect to his claim.  Furthermore, 
in the March 2003 notice letter, the veteran was advised of 
VA's responsibilities to notify and assist him in his claim.  
After the SOC and SSOC, as well as the notice letter, the 
veteran was afforded an opportunity to respond.  The veteran 
has not otherwise identified any medical treatment providers 
from whom he wanted the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The veteran's service 
medical records have been obtained and associated with the 
claims file.  All identified post-service VA and private 
treatment records have been obtained, to include those 
records from the VA Medical Center (VAMC) in Durham, North 
Carolina.  The veteran has had an opportunity to present 
testimony during a hearing before RO personnel.  The RO also 
has arranged for the veteran to undergo VA examinations, the 
most recent in August 2000, and the reports of these 
examinations are of record.  Furthermore, a VA medical 
opinion as to the relationship between the veteran's 
diagnosed schizophrenia and his period of active service was 
provided in July 1981.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, existing evidence pertinent to the 
claims on appeal that needs to be obtained.  

The Board additionally notes that under 38 C.F.R. § 3.159, VA 
will provide a medical examination or obtain a medical 
opinion if new and material evidence to reopen a previously 
denied claim has been presented or secured.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  As reflected in the decision below, new 
and material to reopen the veteran's claims has not been 
received; as such, there is no duty to duty to assist the 
veteran by providing a medical examination or obtaining a 
medical opinion.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each claim on appeal.  

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Service connection may be presumed, for certain chronic 
diseases, such as a psychosis (to include schizophrenia), 
which develop to a compensable degree (10 percent for a 
psychosis) within a prescribed period after discharge from 
service (one year for a psychosis), even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f); and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

As indicated above, the veteran's claims for service 
connection for schizophrenia and for PTSD were previously 
considered and denied, most recently, by the Board September 
2002.  As the veteran did not appeal that decision, and no 
other exception to finality applies, the decision is final 
based on the evidence of record.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  The veteran sought to reopen his claims 
for service connection for schizophrenia and for PTSD in 
February 2003.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  See also 38 C.F.R. 
§ 20.1105 (pertaining to claims filed after final appellate 
decisions).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the September 2002 Board decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

By way of history, the Board notes that in an August 1981 
rating decision, the RO denied service connection for 
schizophrenia and further denied service connection for a 
personality disorder as a constitutional or development 
abnormality not considered a disability under laws 
administered by VA.  Later, a March 1987 rating decision 
denied service connection for schizophrenia as a residual of 
Agent Orange exposure.  The veteran appealed that decision.  
In August 1987, the Board denied the veteran's petition to 
reopen his claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia.  In September 
1987, the veteran filed his initial claim for service 
connection for PTSD.  A January 1989 Board decision found 
that new and material evidence had not been submitted to 
reopen a claim for an acquired psychiatric disorder and that 
the veteran did not have PTSD as a result of his Vietnam 
experiences.  Thereafter, in a March 1997 decision, the Board 
denied the veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD, as due to 
Agent Orange exposure.  The veteran did not appeal the 
Board's August 1987, January 1989, or March 1997 decisions.  

In the September 2002 decision, the Board denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, on the basis that 
newly submitted evidence did not demonstrate that the 
veteran's schizophrenia was first manifest during service or 
within one year of his discharge from service, or that any 
such condition was etiologically linked to service.  
Furthermore, the Board found, with respect to the veteran's 
claim for service connection for PTSD, that the new evidence 
received was not material.  In this respect, the record then 
included medical diagnoses and assessments of questionable 
PTSD, rule-out PTSD, and PTSD ruled out.  In addition, a 
differential diagnosis included schizophrenia and PTSD.  The 
Board found that while there were questionable diagnoses of 
PTSD, on follow-up examinations based in part of a review of 
the veteran's claims file, a diagnosis of PTSD was ruled out.  

Relevant evidence added to the record since the Board's 
September 2002 decision includes January 2003 Durham VAMC 
clinic notes that discuss the veteran's treatment for 
schizophrenia; a March 2003 statement from the veteran in 
which he reports his psychiatric symptoms as well as his 
treatment at the Durham VAMC; an April 2003 Durham VAMC 
mental health clinic evaluation report that reflects 
diagnoses of schizophrenia and major depression; Durham VAMC 
progress notes dated in July, August, and September 2003, 
which reflect diagnoses for schizophrenia and "possible 
PTSD"; as well as an October 2003 hearing transcript.  

All of the medical evidence received is new in the sense that 
it was not previously before the Board.  However, none of the 
medical evidence associated with the claims file is material 
for purposes of reopening either claim for service 
connection.  The Board notes that those Durham VAMC treatment 
records that reflect a diagnosis of schizophrenia are 
cumulative of evidence previously considered by the Board in 
September 2002, and do not otherwise provide any evidence as 
to the etiology of the condition.  

Likewise, with respect to the veteran's claim for service 
connection for PTSD, as noted above, in its September 2002 
decision, the Board determined that the medical evidence 
ruled out a diagnosis of PTSD.  New evidence, in the form of 
Durham VAMC treatment records, reflect, at most, an 
assessment of "possible PTSD."  The Board notes that 
"possible" also implies "possibly not."  Therefore, any 
assessment of "possible PTSD" is speculative, at best, and 
the newly received medical evidence includes no other 
references to PTSD.  The Board also notes that the assessment 
of "possible PTSD" is comparable to the assessment of 
"questionable PTSD" at the time of the prior Board denial 
(and hence, essentially cumulative of medical evidence 
previously considered by the Board in September 2002).  In 
any event, however, as indicated above, the Board essentially 
denied the claim for service connection for PTSD, in 
September 2002, because medical practitioners ultimately 
ruled out PTSD.  Significantly, the medical evidence added to 
the record includes nothing that might change that 
conclusion.    

As noted in 38 C.F.R. § 3.156(a), new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  In this case, none 
of the new medical evidence associated with the claims file 
since the September 2002 Board decision raises a reasonable 
possibility of substantiating either the veteran's claim for 
service connection for schizophrenia or his claim for service 
connection for PTSD.  

Besides the medical evidence, the only other evidence added 
to the record since the Board's September 2002 denial 
consists of the veteran's statements and his and D.H.'s 
hearing testimony.  The Board has considered these 
assertions, but emphasizes that neither the veteran nor D.H. 
is shown to be other than a layperson without the appropriate 
medical training or expertise to render an opinion on a 
medical matter.  As such, neither is competent, on the basis 
of assertions, alone, to provide probative evidence on a 
medical matter-to include the diagnosis of a specific 
disability, or a medical opinion as to the etiology of a 
specific disability.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Therefore, where, as here, resolution 
of an issue on appeal turns on a medical matter, unsupported 
lay statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for schizophrenia or the claim for service 
connection for PTSD has not been received, the requirements 
for reopening are not met, and the September 2002 Board 
denial of each claim remains final.   As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen either of his finally disallowed claims, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  




ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
schizophrenia is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for PTSD 
is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


